Back to Form 8-K Exhibit 10.3 Medicare Advantage Attestation of Benefit Plan WELLCARE HEALTH PLANS OF NEW JERSEY, INC. H0913 Date: 08/29/2008 I attest that I have examined the Plan Benefit Packages (PBPs) Identified below and that the benefits identified in the PBPs are those that the above-stated organization will make available to eligible beneficiaries in the approved service area during program year 2009. I further attest that we have reviewed the bid pricing tools (BPTs) with the certifying actuary and have determined them to be consistent with the PBPs being attested to here. I further attest that these benefits will be offered in accordance with all applicable Medicare program authorizing statutes and regulations and programguidance that CMS has issued to date and will issue during the remainder of 2008 and 2009, including but not limited to, the 2009 Call Letter, the 2009 Solicitations for New Contract Applicants, the Medicare Prescription Drug Benefit Manual, the Medicare Managed Care Manual, and the CMS memoranda issued through the Health Plan Management System (HPMS). Plan ID Segment ID Version Plan Name Plan Type Transaction Type MA Premium Part D Premium CMS Approval Date Effective Date 001 0 9 WellCare Choice HMO Renewal 0.00 0.00 08/29/2008 01/01/2009 002 0 7 WellCare Value HMO Renewal 0.00 0.00 08/29/2008 01/01/2009 003 0 7 WellCare Access HMO Renewal 0.00 31.00 08/29/2008 01/01/2009 004 0 8 WellCare Select HMO Renewal 0.00 31.00 08/29/2008 01/01/2009 005 0 7 WellCare Select HMO Renewal 0.00 31.00 08/29/2008 01/01/2009 006 0 5 WellCare Dividend HMO Renewal 0.00 N/A 08/29/2008 01/01/2009 Page 1 of 2- WELLCARE HEALTH PLANS OF NEW JERSEY, INC. - H0913 - 08/29/2008 /s/ Heath Schiesser 9/5/08 CEO: Date: Heath Schiesser CEO/President 8735 Henderson Road Tampa, FL 33634 813-290-6205 /s/ Thomas L. Tran 9/5/08 CFO: Date: Tom Tran CFO 8735 Henderson Road Tampa, FL 33634 813-290-6200 (1770) Page2 of 2- WELLCARE HEALTH PLANS OF NEW JERSEY, INC. - H0913
